UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-4944


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY BYRON PRIDGEN, a/k/a Big Ant,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00627-CWH-6; 4:06-cv-00166-CWH)


Submitted:   March 10, 2010                 Decided:   May 6, 2010


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


D. Craig Brown, Florence, South Carolina, for Appellant. Marvin
Jennings Caughman, Assistant United States Attorney, Columbia,
South Carolina, Rose Mary Sheppard Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony       Byron   Pridgen      appeals      the   district      court’s

amended judgment reducing his prison sentence from 292 months to

240    months    after    ordering     that     he    be   resentenced     in    his   28

U.S.C. § 2255 (2006) proceeding.                Pridgen’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal    but    raising    the    issue      of     whether    the   district    court

complied with 18 U.S.C. § 3553(a) (2006) when it resentenced

Pridgen to 240 months.            Pridgen has filed a pro se supplemental

brief raising the issue of whether the district court erred or

abused its discretion when it refused to entertain his motion

under § 2255 and instead granted him a resentencing under United

States v. Booker, 543 U.S. 220 (2005).                     We dismiss this appeal

in part, and we affirm the district court’s judgment.

            We    review     Pridgen’s         sentence     under      a   deferential

abuse-of-discretion standard.              Gall v. United States, 552 U.S.
38, 51 (2007).           The first step in this review requires us to

ensure    that     the     district     court         committed       no   significant

procedural error.          United States v. Carter, 564 F.3d 325, 328

(4th     Cir.     2009).          We    then         consider     the      substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.         Gall, 552 U.S. at 51.



                                           2
             At Pridgen’s original sentencing, the district court

sentenced him at the low end of his guideline range to 292

months in prison.          At resentencing, the district court reduced

his    sentence     to   the   statutory       mandatory    minimum   term   of    240

months.     In explaining its sentence, the district court reviewed

the § 3553(a) factors and noted that the court considered the

guideline range as advisory and looked to the § 3553(a) factors

in    imposing    the    sentence.    The        court   further   explained      that

Booker did not remove the statutory mandatory minimum, and that

the court had no discretion to sentence him below that minimum.

             Pridgen’s attorney contends that if the district court

had given greater deference to the § 3553(a) factors, Pridgen

would have received a lower sentence.                      We find this argument

without merit.       The district court had no discretion to sentence

Pridgen below the statutory mandatory minimum, see United States

v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005), and his sentence

to the statutory mandatory minimum is per se reasonable.                          See

United States v. Farrior, 535 F.3d 210, 224 (4th Cir.), cert.

denied, 129 S. Ct. 743 (2008).

             In his pro se supplemental brief, Pridgen questions

whether the district court erred or abused its discretion when

it refused to entertain his § 2255 motion and instead granted

him    a   Booker    resentencing.         The    district    court   ordered     the

resentencing based on Pridgen’s allegation and the Government’s

                                           3
concession that his appellate attorney may have been ineffective

in   not   filing   a   timely    petition   for   certiorari,   and    he    was

prejudiced as a result.           The district court dismissed Pridgen’s

remaining    claims     without    prejudice   to    him   raising     them   in

another § 2255 motion after his sentence was final following

direct review on his resentencing.

            To the extent that Pridgen challenges the propriety of

the district court’s § 2255 relief on his ineffective assistance

claim pertaining to the untimely petition for certiorari, we

find no abuse of discretion by the district court.                See United

States v. Hadden, 475 F.3d 652, 666 (4th Cir. 2007).                    To the

extent that he seeks to appeal the district court’s decision to

dismiss his remaining claims without prejudice, we have reviewed

the record and conclude that he has failed to make a substantial

showing of the denial of a constitutional right pursuant to 28

U.S.C. § 2253(c) (2006).          Accordingly, we deny a certificate of

appealability and dismiss this part of Pridgen’s appeal.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore dismiss this appeal in part and affirm the

district court’s judgment.            This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                  If the

client requests that a petition be filed, but counsel believes

                                       4
that such a petition would be frivolous, then counsel may move

in   this   court   for      leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

the client.

            We dispense with oral argument because the facts and

legal    contentions   are     adequately       presented      in    the    materials

before   the   court   and    argument        would   not    aid    the    decisional

process.

                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                          5